ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final filed on 17 August 2022 has not been entered.  The proposed amendments to independent claims 1 and 12 require that the second housing consist of an electrically non-conductive material.  Such a limitation was not previously included and as it further limits the claimed invention, additional search and consideration will be necessary.  
Applicant should note that a review of the specification suggests that there does not appear to be support for a second housing “consisting of an electrically non-conductive material”. The material of the second housing is discussed in paragraph [0016], which reads in part: “The second housing 20 is preferably made of a plastic material”. This statement is insufficient as support for requiring that the second housing consist of an electrically non-conductive material.
Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1-3, 5-9, 11-14, 16-18, 20, 23 and 24 remain rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724